Citation Nr: 1510837	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  10-20 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for muscle and joint pain of the arms, legs and knees, to include as due to an undiagnosed illness.

2. Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for diabetes mellitus.

3. Entitlement to service connection for diabetes mellitus, to include as due to an undiagnosed illness.

4. Entitlement to service connection for hypertension, to include as due to an undiagnosed illness.

5. Entitlement to service connection for vertigo, claimed as dizziness and loss of balance, to include as due to an undiagnosed illness.

6. Entitlement to service connection for patellofemoral syndrome of the left and right knees, claimed as muscle and joint pain of the knees due to an undiagnosed illness.

7. Entitlement to service connection for degenerative joint disease, olecranon spur and epicondylitis of the right elbow, claimed as muscle and joint pain of the arm due to an undiagnosed illness.

8. Entitlement to service connection for epicondylitis of the left elbow, claimed as muscle and joint pain of the arm due to an undiagnosed illness.

9. Entitlement to service connection tendonitis of the talofibular ligaments of the left and right ankles, claimed as muscle and joint pain of the legs due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1989 to June 1989 and from May 1990 to February 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas, which, in pertinent part, denied service connection for vertigo, diabetes and hypertension.  The rating decision also reopened the claim of service connection for muscle and joint pain of the arms, legs and knees and continued the previous denial.  Subsequent to the rating decision, jurisdiction was transferred to the RO in St. Petersburg Florida.

The issue of service connection for muscle and joint pain of the arms, legs and knees was adjudicated by the RO in the June 2009 rating decision.  However, the evidence reflects various arm, leg and knee diagnoses during the appeal period.  As such, this issue has been recharacterized to contemplate all currently diagnosed arm, leg and knee disabilities.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009).

The issues of entitlement to service connection for diabetes, hypertension, vertigo, a bilateral knee disability, a right elbow disability, a left elbow disability and a bilateral ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a February 2007 rating decision, the RO reopened the Veteran's claim of service connection for muscle and joint pain of the arms, legs and knees and confirmed the previous denial.  The Veteran did not file a notice of disagreement and no new and material evidence was received within the appeal period.

2. Evidence received since the February 2007 rating decision is neither cumulative nor redundant of the evidence of record at the time of the February 2007 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection for muscle and joint pain of the arms, legs and knees.

3. In a September 2007 rating decision, the RO denied service connection for diabetes mellitus.  The Veteran did not file a notice of disagreement and no new and material evidence was received within the appeal period.

4. Evidence received since the September 2007 rating decision is neither cumulative nor redundant of the evidence of record at the time of the September 2007 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection for diabetes mellitus.


CONCLUSIONS OF LAW

1. The February 2007 rating decision, which reopened the Veteran's claim of service connection for muscle and joint pain of the arms, legs and knees and confirmed the previous denial, is final.  38 U.S.C.A. § 7105 (West 2002).

2. The evidence received subsequent to the February 2007 rating decision is new and material; and the claim of entitlement to service connection for muscle and joint pain of the arms, legs and knees is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

3. The September 2007 rating decision, which denied service connection for diabetes mellitus, is final.  38 U.S.C.A. § 7105 (West 2002).

4. The evidence received subsequent to the September 2007 rating decision is new and material; and the claim of entitlement to service connection for diabetes mellitus is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

With respect to the Veteran's claims decided herein, the claims have been granted, as discussed below.  As such, the Board finds that any error related to the Veterans Claims Assistance Act of 2000 (VCAA) is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Applicable law provides that a final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id. 

The credibility of the evidence is presumed in determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold has been met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened.

Regardless of whether the RO has reopened the claim, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Muscle and Joint Pain of the Arms, Legs and Knees

In an April 2001 rating decision the RO denied service connection for muscle and joint pain of the arms, legs and knees.  The evidence of record at the time of the rating decision included lay statements, service treatment records (STRs) and VA treatment records dated from September 1997 to August 2000 noting a diagnosis of myofascial pain syndrome of the arms, legs and knees.  The claim was denied because the claimed issues were the result of a known clinical diagnosis of myofascial syndrome, which was neither incurred in nor aggravated by service.  

Thereafter, in a February 2007 rating decision, the RO reopened the claim of service connection for muscle and joint pain of the arms, legs and knees and continued the previous denial.  At that time, the evidence of record consisted of the Veteran's STRs, VA treatment records from February 2006 to December 2006 and additional lay statements.  The claim was again denied because the condition was not due to an undiagnosed illness and was not otherwise related to service.

The Veteran was notified of this decision and of his procedural rights by a letter dated in March 2007.  He did not appeal the decision or submit new and material evidence within a year of the decision.  Thus, the February 2007 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2014).

The evidence received since the February 2007 rating decision includes additional lay statements, VA treatment records dated from December 2006 to October 2014 and a VA examination dated in April 2009 demonstrating diagnosed disabilities for the appellant's arms, legs and knees.  This evidence is new, as it was not part of the record at the time of the February 2007 rating decision.  It is also material as it relates to an unestablished fact necessary to substantiate the claim by showing that the Veteran has diagnosed disabilities of the joints that may be related to his period of military service.  Therefore, the evidence is new and material, and the claim is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The underlying claims of service connection for disabilities related to the joints are addressed further in the remand section.

Diabetes

In a September 2007 rating decision the RO denied service connection for diabetes mellitus.  The evidence of record at the time of the rating decision included STRs and VA treatment records dated from August 2004 to April 2007 noting a diagnosis of diabetes mellitus.  The claim was denied because there was no evidence demonstrating that the condition was related to the appellant's service connected posttraumatic stress disorder nor was there any evidence of the disability during military service.

The Veteran was notified of this decision and of his procedural rights by a letter dated in September 2007.  He did not appeal the decision or submit new and material evidence within a year of the decision.  Thus, the September 2007 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2014).

The evidence received since the September 2007 rating decision includes lay statements suggesting exposure to pesticide and repellant during service, internet articles regarding insulin resistance and Gulf War Syndrome, VA treatment records dated from December 2006 to October 2014 and a VA examination dated in April 2009.  This evidence is new as it was not part of the record at the time of the September 2007 rating decision.  It is also material as it relates to an unestablished fact necessary to substantiate the claim by showing that the appellant's diabetes mellitus may be related to pesticide and repellent exposure during military service.  Therefore, the evidence is new and material, and the claim is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for muscle and joint pain of the arms, legs and knees, to include as due to an undiagnosed illness, is reopened, and to this extent, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for diabetes is reopened, and to this extent, the appeal is granted.




REMAND

The Board finds that additional development is required prior to adjudicating the claims.  

The Veteran was afforded an examination in April 2009 in conjunction with his claim of service connection for muscle and joint pain of the arms, legs and knees. Following examination, the Veteran was diagnosed with the following: patellofemoral syndrome of the left and right knees; degenerative joint disease, olecranon spur and epicondylitis of the right elbow; epicondylitis of the left elbow; and tendonitis of the talofibular ligaments of the left and right ankles.  The examiner noted that all muscle and joint pain of the arm, legs and knees were attributable to known etiologies.  The examiner determined that it would be mere speculation to provide an opinion on their relationship to service because he could not find any evidence in the claims file for these conditions.

A review of the claims file indicates that the Veteran's muscle and joint pain of the pain of the arms, legs and knees had been diagnosed as myofascial pain syndrome.  As the Veteran has now been diagnosed with specific disabilities of the arms, legs and ankles, the Board finds that an additional VA examination and etiological opinion should be obtained to determine whether the disabilities are related to military service.

With regard to the appellant's claim of service connection for diabetes mellitus, vertigo and hypertension, in his January 2009 claim of service connection, he asserted that the conditions were due to exposure to pyridostigmine bromide, pesticides and insect repellant while serving in the Gulf War.  In support of his claim, he submitted articles discussing insulin resistance and Gulf War Illness.  The April 2009 VA examiner diagnosed hypertension, diabetes and vertigo.  He determined that diabetes mellitus and hypertension were not related to service because both conditions were found at least 12 years after discharge from military records.  The examiner also determined that an opinion regarding the etiology of vertigo would be mere speculation as the claims file did not contain any evidence of the condition.

The Board finds that the April 2009 VA examination is inadequate to adjudicate the claims of service connection for diabetes mellitus, hypertension and vertigo.  In this regard, the examiner failed to discuss the alleged exposure to pyridostigmine bromide, pesticides and insect repellant and their effects, if any, on the diagnosed conditions.  He also failed to discuss the articles submitted by the Veteran.  Moreover, with regard to the claim of service connection for vertigo, claimed as dizziness and difficulty balancing, the examiner noted that the claims file was negative of evidence of the condition.  However, VA treatment records dated in December 2006 note complaints of dizziness and balance difficulty.  As such, the Board finds that an additional VA examination and opinion should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination (or examinations) to determine the etiology of his diabetes mellitus, hypertension, vertigo and disabilities of the arms, legs and knees.  The claims file, including this remand, must be reviewed by the examiner.

The examiner should identify each disability of the arms, legs and knees.  Thereafter, the examiner should provide an answer to the following:

a. Is it at least as likely as not (a 50 percent probability or more) that any diagnosed arm, leg or knee disability had its onset during military service or the first post service year or is otherwise related to such service?

b. Is it at least as likely as not (a 50 percent probability or more) that diabetes had its onset during military service or the first post service year or is otherwise related to such service?

c. Is it at least as likely as not (a 50 percent probability or more) that hypertension had its onset during military service or is otherwise related to such service?

d. Is it at least as likely as not (a 50 percent probability or more) that vertigo had its onset during military service or is otherwise related to such service?

The examiner must discuss the exposure to pyridostigmine bromide, pesticides and insect repellant and their effects, if any, on all diagnosed disabilities.

The examiner must also discuss the articles of record regarding insulin resistance and Gulf War Illness, as well as the Veteran's lay evidence.

The examiner should provide a rationale for each opinion provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

2. If the decision remains adverse to the appellant, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


